Detailed Office Action
The communication dated 4/15/2022 has been entered and fully considered.
Claims 1, 33, and 52 have been amended.  Claims 7, 9, 10, 13-17, 19-21,26,27,30,36, and 39 have been canceled.  Claims 1-6, 8, 11-12, 18, 22-25, 28-29, 31-35, 37-38, and 40-52 are pending with claim 2 withdrawn from consideration.
Response to Arguments
Applicant argues that XU describes adding or applying XU’s composition only in a papermaking system [0030].  The applicant argues that XU cannot be describes as being applied to dried pulp, wetlap pulp, market pulp, bales of pulp or dried crumbled pulp.
	XU specifically discloses both a reel of paper machine that makes paper and reel of a pulp machine (a reel is a roll of wound up sheet of paper or pulp) [0028].  
deposition on all surfaces of the papermaking system from the pulp mill to the reel of the paper or pulp machine under a variety of system conditions
	
Applicant argues that most problems occurs prior to bleaching of virgin pulp.  
	Nevertheless, XU teaches treating the pulp before dewatering/drying at the headbox [0030; note both paper machines and pulp machines have headboxes].  XU also discloses adding the enzyme to the surfaces where can be exposed to pitch [0028].  This includes rolls and felts which are part of dewatering and drying.  XU further states all surfaces to the reel of the pulp machine [0028].  The reel is after the dryer section.  
	
The applicant argues that XU does not teach bleaching and therefore cannot anticipate the claim.
	XU specifically teaches bleached hardwood kraft pulp [0036].  A pulp machine with a reel (i.e. a machine that dewaters and dries pulp for further use) occurs after pulp bleaching.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6, 8, 11, 12, 18, 22, 23, 28, 29, 31-35, 37, 38, 40-46, and 48-52, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. 2008/0169073 XU et al., hereinafter XU as evidenced by Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK, as evidenced by U.S. 2011/0253333 BAN et al., hereinafter BAN.
As for claim 33, XU teaches that pulp can be dried on a pulp machine [0028].  A pulp machine makes pulp sheets.  Specifically, XU has a reel on the pulp machine [0028]; a reel is a roll of wound up sheet of paper or pulp.  XU discloses bleached hardwood kraft pulp [0036] which is a virgin pulp [0034].  XU teaches treating the pulp before dewatering/drying at the headbox [0030; note both paper machines and pulp machines have headboxes].  XU teaches two or more enzymes including cellulases, pectinases, and hemicellulases [claim 2].  XU discloses up to 10,000 ppm per ton of pulp combined enzyme/cationic agent (1% or less enzyme) [0026]; the enzyme is used at a much higher concentration than the surfactant [pg. 4 Table 1].  Further, XU disclose the specific amount of 250 ppm enzyme or 0.025% [pg. 4 Table 1].  Although unclaimed the applicant applies 0.001% to 0.4% enzyme [instant spec pg. 13 lines 5 to 10].  Therefore XU uses an effective amount of enzyme (wherein the administered enzyme formulation is effective (1) to increase pulp drainage characteristics of the treated pulp when repulped, (2) to improve strength when sheets are made from the treated pulp, or (3) both).
As substantially the same enzymes are used it is the examiners position that at least one of increasing drainage or improving sheet strength when repulped will occur (wherein the treated pulp, when compared to pulp not treated with enzyme, (1) has increased pulp drainage characteristics when repulped, (2) produces sheets having improved strength when sheets are made from the repulped treated pulp, or (3) both).  XU need not recognize that this feature is present as it in fact forms the product that is claimed.  Nevertheless the prior art recognizes that cellulase increase drainage as evidenced by BAN [0003].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
As XU teaches treating pulp after bleaching with the same claimed enzymes before dewatering/drying on a pulp machine it is the examiners position that substantially the same product will be made.  
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.
 In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. 
In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) 
The applicant claims strength of the enzymes used (herein the enzyme formulation has cellulase activity ranging from about 5 to 600 units of cellulase enzymatic activity per 100 gram oven dried fiber, pectinase activity ranging from about 5 to 600 units of pectinase enzymatic activity per 100 gram oven dried fiber).  However, claiming the strength of the enzyme used without the amount of the enzyme, properties of the starting pulp, and treatment conditions does not result in a patentable difference.  To put it in a simple analogy, it would be like claiming concentration of a sulfuric acid and not claiming the starting pH of the of which the sulfuric acid is being added to, or the total amount of sulfuric acid added.
As for claims 34, 35, 45, and 46, XU discloses a pulp machine.  A pulp drying machine can either produce dry lap or wetlap.  Therefore the person of ordinary skill in the art would instantly envisage either wetlap or drylap pulp. In either case the enzyme is added prior to dewatering in the headbox [0030].
As for claims 37 and 38, these are product by process limitations.  Whether the enzyme was a liquid or solid before being added to an aqueous furnish should not affect the final product.  In any case XU discloses that the formulation can be added as a powder or an aqueous solution [0032].
As for claims 40-43, these are product by process limitations.  The applicant must show that they change the product formed.  In any case XU discloses 25 to 90 degrees C which falls within the claimed range [0027].  XU discloses a pH of 4.5 to 9.5 which falls within the claimed range [0027].  The time from adding the enzyme in the headbox to complete pressing/drying would be over 1 minute.  Further, the enzymes would remain with the pulp on the reel to further processing. XU discloses adding to the headbox.  A headbox has a consistency of about 1% which falls within the claimed range [as evidenced by SMOOK].
As for claim 44, as the product of XU is treated in substantially the same way and future products made from the pulp of XU will have altered properties.
As for claim 48, this is a future intended use of the pulp product of XU and is not limiting.
As for claims 50 and 51, XU discloses a hardwood pulp [0036].
As for claims 1, 29, 32, and 52, XU teaches all the features as per above including adding the claimed enzymes at the headbox before dewatering and drying in a pulp machine.  In claims 1 and 52 applicant claims that the enzyme is added after dewatering and drying.  This is a product by process limitation and is not limiting unless the applicant shows the product is different when the enzyme is added before dewatering and drying.
Nevertheless, XU discloses adding the enzyme to the surfaces where can be exposed to pitch [0028].  This includes rolls and felts which are part of dewatering and drying.  XU further states all surfaces to the reel of the pulp machine [0028].  The reel is after the dryer section.  When the composition is placed on these surfaces some will transfer to the surface of the pulp; thereby meeting the product by process limitation.
As for claim 3, 4, 50, and 51, XU discloses a virgin hardwood pulp [0010, 0036].
As for claims 5, 6, 8, 22, and 23, XU discloses a pulp machine.  A pulp drying machine can either produce dry lap or wetlap.  Therefore the person of ordinary skill in the art would instantly envisage either wetlap or drylap pulp and therefore is anticipated
As for claims 11 and 12, these are product by process limitations.  Whether the enzyme was a liquid or solid before being added to an aqueous furnish should not affect the final product.  In any case XU discloses that the formulation can be added as a powder or an aqueous solution [0032].
As for claim 18, as the product of XU is treated in substantially the same way and future products made from the pulp of XU will have altered properties.
As for claim 28 and 49, this is a future intended use of the pulp product of XU and is not limiting.
As for claim 31, the location does not limit the product.  Nevertheless, XU discloses a pulp machine for treating virgin hardwood pulp [0010, 0036].
Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5, 6, 8, 22-24, 34, 35, and 45-47, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2008/0169073 XU et al., hereinafter XU, in view of Handbook for Pulp and Paper Technologists by SMOOK,
As for claims 5, 6, 8, 22, 23, 34, 35, 45, and 46, the Examiner argued that a pulp machine can make both wetlap or drylap pulp and therefore the claims were anticipated.  In the alternative SMOOK discloses that a pulp machine can make wetlap or drylap.  At the time of the invention the person of ordinary skill in the art would be motivated to make drylap pulp when the shipping distances are large and wetlap pulp when the shipping distances are small (while saving the cost of drying) by SMOOK [pg. 126 section 9.9].  The person of ordinary skill in the art would expect success as both methods are known pulp shipping methods.
As for claim 24, 25, and 47, XU discloses a pulp machine with a reel.  A reel implies that the pulp produced is in a roll and not individualized bales or sheets.  SMOOK discloses that pulp machines can produce rolls of pulp or sheets [pg. 126 col. 1 section 9.9].  At the time of the invention it would be obvious to cut the pulp of XU into sheets substituted for rolls.  It is prima facie obvious to substitute one known method for pulp storage for another known method for pulp storage absent evidence of unexpected results.  The person of ordinary skill in the art would expect both rolls of pulp or sheets of pulp to be shippable to a paper mill for making paper.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748